Case 19-15096-JKO Doc52 Filed 11/21/19 Page1of6

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
www.flsb.uscourts.gov

CHAPTER 13 PLAN (Individual Adjustment_of Debts)
Original Plan

Cc] Amended Plan (Indicate ist, 2nd, etc. Amended, if applicable)
XJ __Second _ Modified Plan- MMM (Indicate Ist, 2nd, ete. Modified, if applicable)

 

 

 

 

DEBTOR:___Patty M. Spry JOINT DEBTOR: CASE NO.:_19-15096-BKC-JKO
SS#: xxx-xx-_5245 SS#: XXxX-xx-
I NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1(C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days
of filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim

may be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIL. Debtor(s) must check one

box on each tine listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which. may result in a

 

 

 

partial payment or no payment at all to the secured creditor LJ Included LX] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money securi interest, set :

out in Section II P ry, HOnP y Y [-] Included XX] Not included
Nonstandard provisions, set out in Section VIII XX] Included [_] Not included

 

 

 

 

PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)? ATTORNEY’S FEE

A,

A.

MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any
unused amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

$ 653.75 for months 1 to _7;
$ 3.084.80 for months 8 to 8;
$ 1,120.61 for months 9 to _18;
$ 1,050.90 for months_19 to 60 ;

 

FwnN>

 

DEBTOR(S)’ ATTORNEY’S FEE: im NONE C] PRO BONO
Total Fees: $ 6,775.00 Total Paid: $ 1,500.00 Balance Due: $ 5,275.00

Payable $ 161.60 /month (Months 1 to 7) Payable $ 2,000.00/month (Months 8 to 8) $214.38/month (Months 9 to 18)
Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 (Attorney Fee), $150.00 (Costs) and $2,600.00 (MMM Fee) & $525.00 (First MP)

 

 

 

 

 

Applications for compensation must be filed for all fees over and above the Court’s Guidelines for Compensation.

TREATMENT OF SECURED CLAIMS

SECURED CLAIMS: [_] NONE

[ Retain Liens pursuant to 11 U.S.C. §1325 (aX(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: Chalet Services [V Trust/Rushmore Loan Management Services Arrearage/ Payoff on Petition Date $__
Address: PO Box 52708 [_] Arrears Payment (Cure) $ /month (Months to )
Irvine, California 92619-2708 _[_] Regular Payment (Maintain) $ /month (Months to )
[] MMM Adequate Protection $463.55/ month (Months _1__ to 7)

[-] MMM Adequate Protection $804.36/month (Months 8 to 60 )

 

 

 

 

 

[_] MMM PPP Permanent Payment $_/month (Months to )

[_] Payoff (Including _% monthly interest) $ /month (Months to.)
Last 4 Digits of $ /month (Months to )
Account No.:_x9693 Other:

 

LF-31 (rev. 10/01/17) Page 1 of 6
Debtor(s): Patty M. Spry Case number:__19-15096-BKC-JKO

Case 19-15096-JKO Doc52 Filed 11/21/19 Page 2of6

Real Property
XJ Principal Residence
[-] Other Real Property

Address of Collateral:.7240 N.W. 45" Street
Lauderhill, Florida 33319

Check one below for Real Property:
XX] Escrow is included in the regular payments
[] The debtor(s) will pay (-] taxes (] insurance directly

Personal Property/Vehicle
[] Description of Collateral:

B. VALUATION OF COLLATERAL: [XJ] NONE
IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

 

 

 

YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: J NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Creditor: Value of Collateral: $ Payment
Address: Amount of Creditor’s Lien: $
Total paid in plan: $
Last 4 Digits of Account No.: Interest Rate: %
$ /month (Months___to___)
Real Property Check one below:
[_] Principal Residence [_] Escrow is included in the monthly
(_] Other Real Property mortgage payment listed in this section
Address of Collateral: [_] The debtor(s) will pay [_] taxes
(J insurance directly
2. VEHICLE(S): [X} NONE |
1. Creditor: Value of Collateral: $ Payment
Address: Amount of Creditor’s Lien: $
Total paid in plan: $
Last 4 Digits of Account No.: Interest Rate: %
VIN: $ /month (Months to
Description of Collateral: )
Check one below:
[_] Claim incurred 910 days or more pre-
petition
[-] Claim incurred less than 910 days pre-
petition
3. PERSONAL PROPERTY: [Xj] NONE
|. Creditor: Value of Collateral: $ Payment
Address: Amount of Creditor’s Lien: $
Total paid in plan: $
Last 4 Digits of Account No.: Interest Rate:___ %
$ /month (Months to
Description of Collateral: )
Check one below:
[_] Claim incurred 1 year or more pre-
petition
Page 2 of 6

[.F-31 (rev. 10/01/17)

 

 

 

 
 

Case 19-15096-JKO Doc 52 Filed Beblerds}ltiy MAGS 3 Qta& number:_19-15096-BKC-JIKO

 

 

_] Claim incurred less than one year pre-
petition

 

 

 

 

C. LIEN AVOIDANCE NONE
LJ] Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that

they impair the exemptions under I 1 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR
7004 and LR 3015-3.

 

 

1. Creditor: Collateral:
Address: .

 

 

Exemption:

 

 

Last 4 Digits of Account No.:

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not
receive a distribution from the Chapter 13 Trustee.
><] NONE
[_] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
request that upon confirmation of this plan, the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

[J] Other:

 

Name of Creditor : Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

1.

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution from the Chapter 13 Trustee.

x] NONE ;
[_] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan, the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)’ state law contract

rights.

Name of Creditor Sees, Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTOR(S)’ ATTORNEY'S FEE: NONE

 

 

 

Name:

Payment Address:

Total Due $

Payable $ /month (Months to )

B. INTERNAL REVENUE SERVICE: [xX] NONE
Total Due $ Total Payment $
Payable $ /month (Months to )

C. DOMESTIC SUPPORT OBLIGATION(S): NONE [_] CURRENT AND PAID OUTSIDE
Name of Creditor:

 

LE-31 (rev.10/01/17) Page 3 of 6
 

Case 19-15096-JKO Doc52 > Filed thavtads)18ity Maspe, 4 Of number:_ 19-15096-BKC-JKO

Payment Address:
Total Due $
Payable $ /month (Months to >

Regular Payment (if applicable) $ ___ (Months __ to _)

 

 

D. OTHER: XX] NONE
Name of Creditor:

 

 

Address:
Total Due $
Payable $ /month (Months to )

 

Regular Payment (if applicable) $ (Months to )

UV. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $0/month (Months 1 to 18) Pay $151.00/month (Months 19 to 60)
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. {] Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [IX] NONE
Name of Creditor:
Address:
Last 4 Digits of Account No.:

Basis for Separate Classification
Payable $ /month (Months to .
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.

 

 

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in
this section shall not receive a distribution from the Chapter 13 Trustee.
XX] NONE

[_] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)’ state law contract rights.

Name of Creditor Collateral Acct. No.(Last 4 Digits) Assume/Reject

1. L] Assume [J Reject

 

VIL. INCOME TAX RETURNS AND REFUNDS [-] NONE
[_] Debtor(s) will not provide tax returns. unless requested by any interested party pursuant to.11 U.S.C. § 521.

Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May 15th
during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase, debtor(s)
shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of allowed
unsecured claims.

[Broward/Palm Beach cases]

[-] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the Trustee
with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall provide the
trustee (but not file with the Court) with verification of their disposable income if their gross household income increases by

more than 3% over the previous year’s income [Miami cases].

VIII. NON-STANDARD PLAN PROVISIONS [_] NONE

[-] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

L.P-31 (rev. 10/01/17) Page 4 of 6

 
 

Case 19-15096-JKO Doc 52 Filed bavads)LBary MAGE, 5 C&G. number: _19-15096-BKC-IKO

 

 

 

 

 

 

 

 

[X]_ Mortgage Modification Mediation

The debtor has filed a Verified Motion for Referral to MMM with: Wells Fargo Bank, NA c/o Wells Fargo Home

Mortgage (“Lender”), loan number
x9693, for real property located at

7240 N.W. 45" Street, Lauderhill, Florida 33319. The parties shall timely comply with all requirements of the Order
of Referral to MMM and all Administrative Orders/Local Rules regarding MMM. While the MMM is pending and
until the trial/interim payment plan or the permanent mortgage modification/permanent payment is established by the
parties, absent Court order to the contrary, the debtor has included a post-petition monthly plan payment (a) with
respect to the debtor’s homestead, of no less than the lower of the prepetition monthly contractual mortgage
payment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees due for
the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated
by such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely
upon receipt by the trustee and not upon receipt by the lender.

Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the
lender’s proof of claim on the real property described above shall be held in abeyance as to the regular payment
and mortgage arrearage stated in the proof of claim only. The debtor shall assert any and all other objections to the —

proof of claim prior to confirmation of the plan or modified plan.

If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a
result of the pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage
Modification Agreement with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification
Agreement with Lender) no later than 14 calendar days following settlement. Once the settlement is approved by the
Court, the debtor shall immediately amend or modify the plan to reflect the settlement and the lender shall amend its

Proof of Claim to reflect the settlement, as applicable.

/

If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than
30 calendar days following approval of the settlement by the Court and the Lender shall have leave to amend its.
Proof of Claim to reflect the settlement reached after confirmation of the plan. The parties will then timely comply

with any and all requirements necessary to complete the settlement.

In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall
immediately disclose the financial benefit to. the Court and the trustee and amend or modify the plan accordingly.

If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final
Report is filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender
has filed a Proof of Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to
value; or (b) provide that the real property will be “treated outside the plan.” If the property is “treated outside the
plan,” the lender will be entitled to in rem stay relief to pursue available state court remedies against the property.
Notwithstanding the foregoing, lender may file a motion to confirm that the automatic stay is not in effect as to the real

property.

Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of
its Proof of Claim. -

LF-31 (rev.10/01/17) Page 5 of 6
Case 19-15096-JKO DocRsptor(sriPaty M1 S4/1 9CasMage6tGd SOUS -RKC-JEO

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   

I declare that th going chapter 13 plan is true and correct under penalty of perjury.

Lig Mh Ipc W-Bo: BaF

y Debiér { Date Joint Debtor Date

 

 

Attorney with permission to - Date
sign on Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan contains no
nonstandard provisions other than those set out in paragraph VIIL.

LF-31 (rev.10/01/17) Page 6 of 6
